Exhibit32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Urigen Pharmaceuticals, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying Annual Report on Form10-K of the Company for the fiscal year ended June30, 2009 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. September24, 2009 By: /s/Martin E. Shmagin MARTIN E. SHMAGIN Chief Financial Officer (Principal Financial and Accounting Officer)
